         Case 1:19-cv-03329-BAH Document 16 Filed 01/21/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

  JOHN PAUL SZYMKOWICZ,

                         Plaintiff,                 CASE NO. 1:19-cv-03329 (BAH)
                 v.

  MICHAEL STUART FRISCH, et al.,

                         Defendants.

                           PLAINTIFF’S UNOPPOSED MOTION
                             FOR AN EXTENSION OF TIME

        Pursuant to Federal Rules of Civil Procedure 6(b), District of Columbia District Court

Local Rule 7, and paragraph 6 of this Court’s Standing Order for Civil Cases, Plaintiff

respectfully moves for an extension of time to respond to Defendant Michael Frisch’s two (2)

motions to dismiss filed on January 9, 2020. Counsel for Defendant Frisch has consented to the

extension of time requested by this Motion. In support of this Motion, Plaintiff states as follows:

       1. On January 9, 2020, Defendant Frisch filed a Motion to Dismiss Pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). See Dkt. 13.

       2. On January 9, 2020, Defendant Frisch also filed a Special Motion to Dismiss

Pursuant to the District of Columbia Anti-SLAPP Act. See Dkt. 14.

       3. Plaintiff’s opposition to these motions are due January 23, 2020.

       4. Plaintiff has not previously requested an extension of any deadline in this matter, and

the extension will not delay resolution of this matter or any scheduled hearings.

       5. We understand that this Court’s standing order requires the filing of an extension

request four days in advance of the due date and apologize for filing this request at this time. We

submit that good cause exists for the extension given the lengthy nature of defendant’s two

pending motions and the fact that plaintiff’s counsel has been preparing for a four-week trial
         Case 1:19-cv-03329-BAH Document 16 Filed 01/21/20 Page 2 of 3



commencing February 3, 2020. Further, the plaintiff is attending to family medical issues

involving his father and has not been readily available to review the motion papers.

       WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests a fourteen

(14) day extension of the deadline to respond to the motions until February 6, 2020.

                                    LCvR7(m) Certification

       Counsel for Defendant Frisch consents to the relief sought herein.

Dated: Washington, DC
       January 21, 2020

                                             Respectfully submitted,


                                             By: /s/ John B. Williams
                                                 John B. Williams (DC Bar #257667)
                                                 Fara N. Kitton (DC Bar #1007793)
                                                 WILLIAMS LOPATTO PLLC
                                                 1200 New Hampshire Ave., NW, Ste. 750
                                                 Washington, DC 20036
                                                 Tel.: (202) 296-1611
                                                 jbwilliams@williamslopatto.com

                                                  Counsel for Plaintiff
         Case 1:19-cv-03329-BAH Document 16 Filed 01/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on January 21, 2020, a true and correct copy of Plaintiff’s Motion for

Extension of Time was filed electronically with the Clerk of Court for the United States District

Court for the District of Columbia using the CM/ECF system, which sent notification of such filing

to defendant Michael Frisch’s counsel of record:

               Matthew J. Rizzolo (D.C. 991577)
               Jonathan R. Ference-Burke (D.C. 1001179)
               ROPES & GRAY LLP
               2099 Pennsylvania Avenue, NW
               Washington, DC 20006




                                             /s/ John B. Williams
                                               John B. Williams
